Citation Nr: 0309220	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-15 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
chronic obstructive pulmonary disease (COPD), currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1943 to September 
1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased rating of 10 percent 
for bronchial asthma with COPD, effective from September 
1997.  The veteran appealed the assigned rating.  In November 
2000, the veteran testified before the undersigned at a 
personal hearing.  The undersigned held the hearing via video 
conference from the Reno, Nevada RO and the veteran testified 
from the Las Vegas, Nevada RO.  

The Board notes that the veteran began receiving improved 
pension benefits, effective October 1997.  Subsequently, the 
RO retroactively terminated the veteran's benefits, effective 
June 1998.  The veteran appealed that action and requested a 
waiver of the recovery of the overpayment of improved pension 
benefits.  In September 2002, the Committee on Waivers and 
Compromises (Committee) of the RO denied the request for 
waiver.  However, in a subsequent November 2002 decision, the 
waiver request was granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the RO.

In addition, at his November 2000 personal hearing, the 
veteran indicated that certain medical records were not of 
record.  Specifically, the veteran received treatment at the 
Sunrise Hospital in Las Vegas, Nevada and at the VA Medical 
Center, also in Las Vegas, Nevada.  Also, the Board notes 
that a current VA examination would be helpful in this case.  
The RO should obtain the records and afford the examination 
in accordance with VCAA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  The RO should obtain and associate 
with the claims file copies of all 
records since 1997, which are not already 
in the claims file, of the veteran's 
treatment at the VA Medical Center in Las 
Vegas, Nevada.  These records should be 
associated with the claims file.  

4.  The RO should request copies of all 
clinical records of the veteran from the 
Sunrise Hospital in Las Vegas, Nevada.  
These records should be associated with 
the claims file.  

5.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's bronchial asthma with COPD.  
All indicated tests to include pulmonary 
function studies should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
RO should ensure that the examination is 
adequate for rating purposes, with all 
elements of the rating criteria being 
addressed in the examination report.  

6.  Upon completion of the requested 
actions, the RO should readjudicate the 
increased rating issue.  Thereafter, if 
the claim remains denied, the case should 
be returned after compliance with 
requisite appellate procedures to include 
an issuance of a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


